Citation Nr: 1102748	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as secondary to chronic lymphocytic leukemia.

3.  Entitlement to service connection for a psychiatric 
disability as secondary to chronic lymphocytic leukemia or 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) 
from December 1982 to June 1983, from January 1993 to February 
1993, and from April 2001 to May 2001.  He also served on ACDUTRA 
for a period of time in 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2006 and June 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In the August 2006 decision, the RO denied the 
Veteran's claims for service connection for chronic lymphocytic 
leukemia and for depression secondary to chronic lymphocytic 
leukemia.  In the June 2007 rating decision, the RO denied the 
Veteran's claims for service connection for chronic fatigue 
syndrome, including as secondary to chronic lymphocytic leukemia, 
and for depression secondary to chronic fatigue syndrome.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in May 2010, the Veteran 
submitted additional evidence.  The Board notes, however, that 
the Veteran waived initial RO consideration of this evidence at 
his June 2010 hearing and requested that the Board review the 
newly submitted evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2010).  

The Veteran and his wife testified before the undersigned Acting 
Veterans Law Judge at a videoconference hearing in June 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  




FINDINGS OF FACT

1.  The Veteran was not diagnosed with or disabled from chronic 
lymphocytic leukemia and/or chronic fatigue syndrome during any 
of his periods of ACDUTRA.

2.  Chronic fatigue syndrome is not causally related to or 
aggravated by a service-connected disability.

4.  A psychiatric disability is not causally related to or 
aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  Chronic fatigue syndrome was not incurred in or aggravated 
during active military service, and was not caused or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

3.  A psychiatric disability was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.  

In this respect, through February 2006, March 2006, and June 2007 
notice letters, the Veteran received notice of the information 
and evidence needed to substantiate the claims on appeal.  
Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the February 2006, June 2006, and March 
2007 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom he wanted the 
RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2006, June 
2006, and March 2007 notice letters.  In addition, the Veteran 
was provided with notice regarding an award of an effective date 
or rating criteria in the June 2006 and March 2007 notice 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Here, the RO requested the 
Veteran's service treatment records from the Records Management 
Center (RMC) in St. Louis, Missouri, and from the individual 
units with which the Veteran served on ACDUTRA.  The RO obtained 
some service treatment records but was informed that only partial 
records were available.  Consequently, in March 2010, the RO made 
a formal finding on the unavailability of additional service 
treatment records and determined that any further attempts to 
obtain the records would prove futile.  Records of the Veteran's 
post-service private medical treatment have been associated with 
the claims file and were reviewed by the RO in connection with 
his claims, as have records of the Veteran's award of disability 
benefits from the Social Security Administration (SSA).  
Additionally, the Veteran has submitted written argument in 
support of his claims, and he and his wife testified before the 
undersigned Acting Veterans Law Judge at a hearing in June 2010.  
The Veteran has not otherwise alleged that there are any 
outstanding medical records probative of any claim that need to 
be obtained.

The Veteran also underwent VA examination in July 2006; reports 
of those examinations are of record.  In that connection, the 
Board notes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the examinations 
obtained in this case are adequate, as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the appellant, and documents that the 
examiners conducted full physical and psychiatric examination of 
the appellant.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the claims on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).
In addition, VA law provides that active military, naval, or air 
service includes any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2010) (emphasis added).  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 
3.309 apply only to periods of active duty, not active duty for 
training (ACDUTRA).  See Paulson v. Brown, 7 Vet. App. 466, 469-
70 (1995) (if claim relates to period of ACDUTRA, a disease or 
injury resulting in disability must have manifested itself during 
that period).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred or 
aggravated during active duty or active duty for training, but 
only for injuries incurred or aggravated during inactive duty for 
training.  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim for 
depression secondary to chronic lymphocytic leukemia was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant, as pertains to the claim 
for a psychiatric disability secondary to chronic lymphocytic 
leukemia.

Relevant medical evidence consists of the Veteran's available 
service treatment records, his July 2006 VA examinations, and 
reports of his ongoing care by private treatment providers.  
Review of the Veteran's service treatment records reflects that 
on his November 1982 entry report of medical examination, no 
abnormalities were noted.  The Veteran was hospitalized during 
his 1986 period of active duty for training, and was treated in 
February 1986 for "flu-like syndrome."  However, during a 
September 1986 medical examination, he was found to have no 
abnormalities, and he made no complaints of current medical 
problems at that time.  Similarly, he was found to be clinically 
normal at a July 2000 medical examination, and he made no 
complaints of any medical problems at that time.   

The Veteran was provided a VA examination in July 2006.  The 
report of that examination reflects the Veteran's report of 
having been exposed to solvents such as benzene and other 
chemicals during his time on ACDUTRA as a graphics specialist.  
The Veteran complained of having experienced a flu-like syndrome 
during ACDUTRA, including symptoms of extreme fatigue, and 
reported that he currently experienced ongoing fatigue related to 
his chronic lymphocytic leukemia, which his examiner noted had 
been first diagnosed in 2002.  The examiner opined that it is as 
likely as not that the chemicals to which the Veteran was exposed 
during ACDUTRA could be "described to be carcinogenic."  The 
examiner further opined that it would be "pure speculation to 
state that the development of chronic lymphocytic leukemia was 
not associated with the benzenes and other solvents.  Therefore, 
it is my opinion that it is as likely as not service connected."  
The examiner did not, however, find the Veteran to have been 
first diagnosed with chronic lymphocytic leukemia or chronic 
fatigue syndrome during a specific period of ACDUTRA.   

Relevant medical evidence also reflects records of the Veteran's 
ongoing private treatment since his release from ACDUTRA.  These 
treatment records document that the Veteran was first diagnosed 
with chronic lymphocytic leukemia in April 2002, although 
contemporaneous treatment records also noted the Veteran to be 
"generally feeling well."  Private treatment records note that 
the Veteran was complaining of fatigue at a January 2004 
treatment visit, which was attributed to his chronic lymphocytic 
leukemia.  Pursuant to the Veteran's statement that he believed 
his exposure to chemicals during ACDUTRA led to his diagnosis, 
his private physician noted in an April 2005 treatment note that 
chronic lymphocytic leukemia "most likely is caused by a virus 
and not caused by any chemical exposure."  The private physician 
also noted in a November 2005 treatment record that benzene is 
not known to have an etiological association with chronic 
lymphocytic leukemia.  The Veteran was assessed with chronic 
fatigue syndrome by his private physician in September 2007, 
although the physician noted that he "could not say for certain 
whether in fact [the Veteran] has chronic fatigue syndrome."  
The physician further opined that "by far the most likely 
explanation for his fatigue is his chronic lymphocytic 
leukemia," noting that fatigue is extremely common in 
individuals who suffer from the disease.   

The Veteran has also submitted multiple written statements to VA, 
and he and his wife testified before the undersigned Acting 
Veterans Law Judge at a hearing in June 2010.  In multiple 
statements, the Veteran has contended that he believes his 
currently diagnosed chronic lymphocytic leukemia is etiologically 
related to both his 1986 flu-like syndrome, for which he was 
hospitalized while serving on ACDUTRA, and his exposure to 
benzene and other chemicals while training and serving as a 
graphics specialist during ACDUTRA.  In that connection, the 
Board notes that the Veteran stated in a November 2005 written 
submission, and again in May 2008, that he believes his chronic 
lymphocytic leukemia to be related to benzene exposure during 
ACDUTRA.  The Veteran further contended in a September 2007 
notice of disagreement that he believed his February 1986 viral 
infection was related to his later diagnosis of chronic 
lymphocytic leukemia, as well as his claimed chronic fatigue 
syndrome.  His wife, a licensed practical nurse, has further 
stated that the Veteran displayed symptoms of chronic fatigue 
syndrome after his February 1986 illness.  In addition, the 
Veteran has submitted a buddy statement dated in May 1987 from a 
fellow reservist who stated that the Veteran served with him in 
"terrible conditions."  At his hearing, the Veteran again 
contended that his chronic lymphocytic leukemia is due to his 
exposure to benzene and other chemicals during ACDUTRA, or 
alternately to the viral syndrome he incurred in February 1986.  
He claimed in particular that the viral infection caused a 
"genetic mutation" that led to his later development of chronic 
lymphocytic leukemia.  The Veteran's wife also stated that his 
fatigue had increased, and his stamina decreased, following the 
February 1986 illness.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for chronic lymphocytic leukemia and for 
chronic fatigue syndrome on a direct basis.  The Board concedes 
that the Veteran suffered from a viral infection while in service 
but concludes that the disease, identified as a "flu-like 
syndrome" in a February 1986 treatment record, was acute and 
transitory because the illness was shown to have resolved with no 
chronic clinical residuals found at the time of a September 1986 
medical examination.  In particular, the Board notes that the 
examiner at that time noted no abnormalities whatsoever, nor did 
the Veteran make any complaints in his September 1986 report of 
medical history.  It is clear, as discussed above, that the 
Veteran was treated for an acute viral infection in service.  
When examined just seven months later, however, no problems with 
the Veteran's respiratory system, or with any other system, were 
noted.  As such, any such complaints the Veteran had in service 
appear to have been acute and transitory and to have resolved 
without residual pathology.  In addition, there is no indication 
that the Veteran ever complained of or was treated for fatigue or 
other symptoms of chronic fatigue syndrome at any time during his 
periods of ACDUTRA; to the contrary, contemporaneous service 
treatment records document that the Veteran reported no health 
problems just months after the February 1986 hospitalization.

The Board acknowledges that the Veteran's current treatment 
records and VA examinations confirm current a diagnosis of 
chronic lymphocytic leukemia and suggest that he may suffer from 
chronic fatigue syndrome.  Regardless, the Board concludes that 
there is no persuasive evidence showing that either of those 
diseases was diagnosed during a period of qualifying service, and 
the evidence relating those diseases to military service lacks 
probative value in this case because the Veteran did not serve on 
active duty - rather he only served various periods of ACDUTRA.  
Hence, the opinions or statements, in particular the opinion of 
the July 2006 VA examiner relating that the Veteran's chronic 
lymphocytic leukemia to his exposure to chemicals such as benzene 
during his ACDUTRA, are not sufficient to support a grant of 
service connection under the facts presented here.  The Veteran's 
chronic lymphocytic leukemia was initially manifest and diagnosed 
in 2002 and his last period of ACDUTRA was in 2001.  Similarly, 
the only assessment of chronic fatigue syndrome assigned to the 
Veteran was made in 2007.  Moreover, the presumptive provisions 
contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods 
of active duty, not ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) (if claim relates to period of ACDUTRA, a 
disease or injury resulting in disability must have manifested 
itself during that period).  

In so finding, the Board points out that, although the Veteran 
served on multiple periods of active duty for training from 
December 1982 to May 2001, the evidence does not show that he 
became disabled at any point during his period of duty and he was 
not diagnosed with either chronic lymphocytic leukemia or chronic 
fatigue syndrome.  Indeed, the Board notes that on multiple 
reports of medical history and examination, the Veteran was noted 
to have no medical complaints or abnormalities, including 
specifically no complaints of fatigue.  In sum, because the 
Veteran was not disabled from a disease or injury incurred or 
aggravated in line of duty while serving on active duty for 
training, he is not entitled to service connection for chronic 
lymphocytic leukemia or for chronic fatigue syndrome.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In that connection, the Board acknowledges that the July 2006 VA 
examiner reached the conclusion that the Veteran's chronic 
lymphocytic leukemia was at least as likely as not etiologically 
related to his exposure to benzene and other chemicals during his 
time on ACDUTRA.  However, the Board notes again that the 
relevant question at issue here is not one of etiology but 
whether the Veteran was disabled from disease or injury incurred 
in the line of duty during ACDUTRA.  See 38 U.S.C.A. 
§ 101(24)(B); 38 C.F.R. § 3.6.  As discussed above, neither 
chronic lymphocytic leukemia nor chronic fatigue syndrome was 
diagnosed during the Veteran's periods of ACDUTRA; thus, service 
connection is not warranted for either claimed disability.

The Board acknowledges that the Veteran has alleged that his 
February 1986 treatment for a flu-like syndrome is related to his 
current diagnosis of chronic lymphocytic leukemia, or alternately 
that the chemicals to which he was exposed during his training as 
a graphic specialist during ACDUTRA led to his current diagnosis.  
The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first-hand 
knowledge, such as treatment for viral infections or exposure to 
chemicals during service.  See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent to 
render a medical opinion as to the etiology of any current 
disability.  See Washington, 19 Vet. App. 362; see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, while 
the Veteran is competent to report symptoms observable to a 
layperson, such as pain; a diagnosis that is later confirmed by 
clinical findings; or a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or to 
relate any symptoms to a subsequently diagnosed disease.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Further, regarding the Veteran's submission of Internet printouts 
concerning causes of chronic lymphocytic leukemia, the Board 
notes that generic medical literature, which does not apply 
medical principles regarding causation or etiology to the facts 
of an individual case, does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Sacks v. West, 11 Vet. App. 314 (1998).  In addition, the 
Board acknowledges that the Veteran has submitted a buddy 
statement in which a fellow reservist indicated that he had 
served with the Veteran in "terrible conditions"; however, the 
Veteran's buddy did not clarify the nature of these conditions, 
nor did he make any indication that he had knowledge of a 
diagnosis of chronic lymphocytic leukemia, or any complaints 
thereof, while serving with the Veteran on ACDUTRA.  
Similarly, the Board acknowledges that the Veteran's wife has 
testified that she is a licensed practical nurse.  Thus, her 
statements as to medical matters are not merely lay opinions 
which the Board may disregard as not probative.  Compare 
Espiritu, 2 Vet. App. at 494-5 (holding that lay persons without 
medical training are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters such 
as diagnosis) with Goss v. Brown, 9 Vet. App. 109 (1996) (holding 
that to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill in 
diagnosing and treating human ailments).  Further, the Court has 
held that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board 
has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part, that "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may thus appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the 
Board attaches greater probative weight to the clinical findings 
of skilled, unbiased professionals than to the Veteran's wife's 
assessment of the etiology of his disorders.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  Nevertheless, the Board again notes that the 
question here hinges on whether the claimed chronic lymphocytic 
leukemia or chronic fatigue syndrome was incurred during a period 
of ACDUTRA, as required by 38 U.S.C.A. § 101(24) and 38 C.F.R. § 
3.6 for a finding of service connection.  In this case, the 
medical evidence is undisputed:  the Veteran was not diagnosed 
with chronic lymphocytic leukemia or chronic fatigue syndrome at 
any time during one of his periods of ACDUTRA.  In that case, 
service connection is not warranted for chronic lymphocytic 
leukemia or for chronic fatigue syndrome on a direct basis.  

The claims for service connection for chronic lymphocytic 
leukemia and for chronic fatigue syndrome on a direct basis must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

Turning to the Veteran's claims of secondary service connection, 
as discussed above, the Board found that entitlement to service 
connection for chronic lymphocytic leukemia is not warranted.  
Thus, as a matter of law, the Veteran's claims for service 
connection for chronic fatigue syndrome as secondary to chronic 
lymphocytic leukemia and for a psychiatric disability as 
secondary to chronic lymphocytic leukemia and chronic fatigue 
syndrome must fail.  Insofar as the condition to which the 
Veteran claims these disabilities are secondary has not been 
granted service connection, the claims for secondary service 
connection must also fail.  See 38 C.F.R. § 3.310.  For this 
reason, the Veteran's claims for secondary service connection 
must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.

Entitlement to service connection for chronic fatigue syndrome, 
including as secondary to chronic lymphocytic leukemia, is 
denied.

Entitlement to service connection for a psychiatric disability 
secondary to chronic lymphocytic leukemia or chronic fatigue 
syndrome is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


